Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).

3.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
4.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 






Claim Rejection- 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10-17 & 19-20 are rejected under 35 USC 102 as being clearly anticipated by Rauscher (Pub No. US 2015/0097962).

Regarding claim 1, Rauscher discloses method for providing security, comprising: aggregating security content from a plurality of wireless devices (Para 26 & Fig. 2: Vehicular wireless network for wireless communication & aggregating security content & Para. 47: Recording security video) & (Abstract & Para. 22: Mobile vehicle data store in the store device); and a plurality of fixed devices at an event (Para. 55: Motionless camera at a fixed location at an event); wherein the plurality of wireless devices are associated with at least a portion of a plurality of users attending the event (Fig. 2 & Para. 24-26: Multiple wireless devices & plurality of users at the event), displaying a selection of the security content (Abstract & Para. 47: Security content video captured and send & Para. 46: Security Image display) and sending prompts regarding a security status of the event to selected users (Para. 47 & 59: The computer system (network storage device) can enable an ability to turn on a set of vehicles with cameras for recording video in a certain region, if a bank robbery activities recorded by vehicle cameras on various vehicles, and upon receipt (prompt) of a request from the computer system, a camera may be turned on to enable images to be accessed) & (Para. 67-68).

Regarding claim 2, Rauscher discloses the security content includes streaming content captured by the plurality of wireless devices and the plurality of fixed devices at the event (Para. 55-56: Motionless camera at a fixed location. Image archives).
Regarding claim 3, Rauscher discloses adding additional streams of security content as the streams of security content become available from the plurality of wireless devices (Para. 33 & 47 & 53-54: Security content-robbery/ car chase is accessible to authorized users). 
Regarding claim 4, Rauscher discloses the prompts are automatically sent in response to one or more thresholds or criteria being met (Para. 33-34: IP based network camera store video data & automatic send to the web & Para. 47-48: Signal send to all the vehicles automatically once criteria met-robbery area criteria).
Regarding claim 5, Rauscher discloses the plurality of mobile devices are from participants of an event at the location, and wherein the fixed 4devices include one or more of fixed video cameras, microphones, and sensors (Fig. 2: Vehicle camera participants of an event at the location & Para. 55: Fixed video cameras on fixed location).  
Regarding claim 6 & 13, Rauscher discloses enabling a security application executed on the plurality of wireless devices to receive an identifier (Para. 55: Transmitted image includes unique identifier & location info); authenticating the identifier is associated with security for the event (Para. 7: Event security); and determining a location associated with each of the plurality of wireless devices (Para. 26-27: Location of the device). 
Regarding claim 7, Rauscher discloses generating a security profile associated with the event from the security content (Para. 7 & Para. 47-48: Security Profile).  
Regarding claim 10, Rauscher discloses determining locations for each of the plurality of wireless devices; and associating the security content from each of the plurality of wireless devices with the locations (Abstract & Para. 9 & 22: Security content include locations & Fig. 2: Wireless devices system).
Regarding claim 11, Rauscher discloses the network storage device is a cloud storage device (Para. 9 & 22: IP based network camera store video data).
Regarding claim 12, Rauscher discloses network storage device for providing security, comprising: a processor executing a set of instructions; and a memory storing (Fig. 2: Computer & Database) the set of instructions, wherein the set of instructions are executed by the processor to: aggregate security content from a plurality of wireless devices (Para 26 & Fig. 2: Vehicular wireless network for wireless communication & aggregating security content & Para. 47: Recording security video) & (Abstract & Para. 22: Mobile vehicle data store in the store device); and a plurality of fixed devices at an event (Para. 55: Motionless camera at a fixed location at an event); wherein the plurality of wireless devices are associated with at least a portion of a plurality of users attending the event (Fig. 2 & Para. 24-26: Multiple wireless devices & plurality of users at the event), displaying a selection of the security content (Abstract & Para. 47: Security content video captured and send & Para. 46: Security Image display) and sending prompts regarding a security status of the event to selected users (Para. 47 & 59: The computer system (network storage device) can enable an ability to turn on a set of vehicles with cameras for recording video in a certain region, if a bank robbery activities recorded by vehicle cameras on various vehicles, and upon receipt (prompt) of a request from the computer system, a camera may be turned on to enable images to be accessed) & (Para. 67-68).
Regarding claim 14, Rauscher discloses the set of instructions are further executed to: generate a security profile associated with the security content, wherein the security content indicates locations associated with the plurality of wireless devices and the plurality of fix devices (Para. 7 & Para. 47-48: Security Profile) & (Abstract & Fig. 45: Camera on the car and camera on the Bridge).
Regarding claim 15, Rauscher discloses the security content includes streaming content and images captured by the plurality of wireless devices and the fixed devices (Para. 5: Broadcast security video & Para. 33 & 47 & 53-54: Security content-robbery/ car chase is accessible to authorized users). 
Regarding claim 16, Rauscher discloses the prompts are automatically sent in response to one or more thresholds or criteria being met (Para. 33-34: IP based network camera store video data & automatic send to the web & Para. 47-48: Signal send to all the vehicles automatically once criteria met-robbery area criteria).
Regarding claim 17, Rauscher discloses the plurality of mobile devices are from participants of an event at the location, and wherein the fixed 4devices include one or more of fixed video cameras, microphones, and sensors (Fig. 2: Vehicle camera participants of an event at the location & Para. 55: Fixed video cameras on fixed location).  
Regarding claim 19, Rauscher discloses determining locations for each of the plurality of wireless devices; and associating the security content from each of the plurality of wireless devices with the locations (Abstract & Para. 9 & 22: Security content include locations & Fig. 2: Wireless devices system).
Regarding claim 20, Rauscher discloses the network storage device is a cloud storage device (Para. 9 & 22: IP based network camera store video data).




Claim Rejection- 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 8-9 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rauscher (Pub No. US 2015/0097962) and further in view of Eigenberg (Pub No. 2016/0360160). 
Regarding claim 8 & 18, Rauscher is silent regarding compensating the at least portion of the plurality of users that share security content.
Eigenberg discloses compensating the at least portion of the plurality of users that share security content (Para. 77: Cash Payment).  
At the time of filling, it would have been obvious to share recorded video data with third party for cash payment. 
Regarding claim 9, Rauscher is silent regarding the compensation includes payments of money or discounts for services or products.
Eigenberg discloses the compensation includes payments of money or discounts for services or products (Para. 51 & 77: Media data for cash payment). 
At the time of filling, it would have been obvious to share recorded video data with third party for cash payment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MD K TALUKDER/            Primary Examiner, Art Unit 2648